Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151447(74)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CHARLIE B. HOBSON and MARY L.                                                                             Joan L. Larsen,
  HOBSON,                                                                                                             Justices
            Plaintiffs-Appellees,
                                                                    SC: 151447
  v                                                                 COA: 316714
                                                                    Wayne CC: 12-008167-CK
  INDIAN HARBOR INSURANCE COMPANY,
  XL INSURANCE AMERICA, INC., and XL
  INSURANCE COMPANY OF NEW YORK, INC.,
           Defendants-Appellants,
  and
  WILSON INVESTMENT SERVICE &
  CONSTRUCTION, INC., WILSON INVESTMENT
  SERVICE, CRESCENT HOUSE APARTMENTS,
  CRESCENT HOUSE APARTMENTS, L.L.C., W-4
  FAMILY LIMITED PARTNERSHIP, W-4 FAMILY
  L.L.C., and JAMES P. WILSON,
               Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their supplemental brief is GRANTED. The brief will be accepted for filing if
  submitted on or before February 10, 2016. Because counsel for plaintiffs-appellees
  delayed filing the motion until the late afternoon of the day the parties’ supplemental
  briefs were due, as directed by this Court, and after defendants-appellants had timely
  submitted their supplemental brief, defendants-appellants may file a reply, limited to no
  more than ten pages in length, within 21 days of being served plaintiffs-appellees’
  supplemental brief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2016
                                                                               Clerk